10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 17-05005-gs Doc 36 Entered 03/22/19 15:40:15 Pagelof3

NVB IA-11-2AdvDesLocal (Rev. 2/17)

Name, Address, Telephone No., Bar Number & E-mail address
Phillip K. Wang (Calif. SBN 186712), RIMON, P.C.

One Embarcadero Center, Suite 400, San Francisco, California 94111
Telephone: (415) 968-2002; phillip. wang@rimonlaw.com

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA
kK KK OK OK
)
In re: ) BK-14-50333-btb
ANTHONY THOMAS, WENDI THOMAS _ )
AT EMERALD, LLC, ) CHAPTER 7
Debtor. )
) Adversary Proceeding: 17-05005-btb
)
Plaintiff ) DESIGNATION OF LOCAL
JERI COPPA-KNUDSON, TRUSTEE ) COUNSEL AND CONSENT
) THERETO
V. )
)
Defendant(s) )
KENNETH CONETTO, et al. )
)
)

 

The undersigned, attorney of record for Sheriff of County of Santa Clara , the
Defendant identified herein, has submitted to the Court a "Verified Petition
for Permission to Practice in this Case Only". Not being admitted to the bar of this Court,
andnot maintaining an office in the District of Nevada for the practice of law, (s)he believes
it to be in the best interests of the client(s) to designate LOUIS M. BUBALA III
attorney at law, member of the State Bar of Nevada and previously admitted to practice
before the above-entitled Court, as associate local counsel in this action. The address of
said designated Nevada Counsel is:
50 W. Liberty Street, Suite 700, Reno, Nevada 89501; Nevada State Bar No. 8974;
Telephone: 775.852.3900; email: [bubala@kcnvlaw.com
(Bar Code #, Street, City, State, Zip Code, Telephone Number and e-mail address)

By this designation the undersigned attorneys and party(ies) agree that all

 

 
10
ee
12
13
14
15
16
17
18
19
20
oa
22
23
24
25

26

 

 

Case 17-05005-gs Doc 36 Entered 03/22/19 15:40:15 Page 2of3

documents and other papers issued out of this Court in the above-entitled case may be
served on the designated local counsel. Further, said local counsel shall be responsible for
providing copies of the same to the co-counsel. Further, this designation constitutes
agreement and authorization by the undersigned for the designated local counsel to sign
stipulations binding on all of us. The time for performing any act under applicable Rule
shall run from the date of service on the local counsel.

. h ) Attorney at Law

Counsel for Sheriff, Santa Clara Co.

 

CONSENT OF DESIGNATED NEVADA COUNSEL
The undersigned hereby consents to serve as associate Nevada counsel in this
case and agrees that (s)he is responsible for being counsel upon whom all documents and
other papers issued out of this Court shall be served, and that (s)he is responsible to transmit
copies of all documents and other papers so served to the admitted out-of-state counsel of

record and to keep such counsel informed as to the status of the case.

re
bn Uf

 

Designated Nevada Counsel

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 17-05005-gs Doc 36 Entered 03/22/19 15:40:15 Page 3of3

APPOINTMENT OF DESIGNATED NEVADA COUNSEL

The undersigned party(ies) appoint(s) LOUIS M. BUBALA III as

his/her/their Designated Nevada Counsel is this case.

Sheriff of County of Santa Clara

 

2/20 / | q

 

 
